NUMBER 13-11-00004-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                                    IN RE A. D.L.R., JR.


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                  Per Curiam Memorandum Opinion1

       Relator, A. D.L.R., Jr., filed a petition for writ of mandamus in the above cause on

January 6, 2011, seeking to compel the Honorable Brent Chesney, Judge of County

Court at Law Number Five, to either order relator released from detention or sign

relator’s conditions of probation.        Based upon the text of the petition for writ of

mandamus, relator may also be complaining that the trial court has not yet set a writ of

habeas corpus, filed on January 5, 2011, for hearing.



       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       It is the relator's burden to provide this Court with a sufficient petition and record

to establish his right to mandamus relief. See generally TEX. R. APP. P. 52. Specifically,

for instance, the relator must file an appendix with the petition for writ of mandamus,

and the appendix must include, inter alia, a certified or sworn copy of any order

complained of, or any other document showing the matter complained of.               See id.

52.3(k). The relator must also file a record including a “certified or sworn copy of every

document that is material to the relator's claim for relief and that was filed in any

underlying proceeding,” and “a properly authenticated transcript of any relevant

testimony from any underlying proceeding, including any exhibits offered in evidence, or

a statement that no testimony was adduced in connection with the matter complained.”

See id. 52.7(a). Further, relator must file a certification with the petition for the petition

for writ of mandamus stating that every factual statement in the petition is supported by

competent evidence included in the appendix or record. See id. 52.3(j). Finally, the

petition for writ of mandamus must contain a “clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or

record.” See id. 52.3(h).

       In the instant case, relator has failed to meet these requirements and has thus

failed to provide this Court with a petition and record sufficient to establish his right to

mandamus relief. Specifically, relator has failed to include in the appendix or record any

of the relevant orders of the trial court or transcripts of pertinent hearings showing the

matters complained of. Moreover, to the extent that relator is contending that the trial

court has failed to rule in a timely manner, or has failed to set a hearing on a pending

matter, relator has failed to show that the trial court had a legal duty to rule; was asked



                                                 2
to rule; and failed or refused to do so in a reasonable period of time. See In re Dimas,

88 S.W.3d 349, 351 (Tex. App.–San Antonio 2002, orig. proceeding); In re Chavez, 62
S.W.3d 225, 228 (Tex. App.–Amarillo 2001, orig. proceeding); Barnes v. State, 832
S.W.2d 424, 426 (Tex. App.–Houston [1st Dist.] 1992, orig. proceeding).

      The Court, having examined and fully considered the petition for writ of

mandamus, is of the opinion that relator has not presently shown himself entitled to the

relief sought.   Accordingly, the petition for writ of mandamus is DENIED without

prejudice. See TEX. R. APP. P. 52.8(a).


                                                      PER CURIAM



Delivered and filed the
7th day of January, 2011.




                                              3